DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
The disclosure is objected to under 37 CFR 1.71(a) because of the following informalities:
In ¶1, line 2, after "2016,", --now abandoned,-- should be inserted.
Appropriate correction is required.  

Claim Interpretation - 35 USC § 112(f)/6th ¶
The following is a quotation of 35 U.S.C. 112(f)/6th ¶ (hereinafter 112(f)):
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action.
	
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	Claim(s) 26: elevation measurement device (i.e. device for elevation measurement).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b)/2nd ¶:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 20-25 is/are rejected under 35 U.S.C. 112(b)/2nd ¶ as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.
In claim 20, line 2 recites "obtaining a location lock without simultaneous view of satellites".  Lines 19-20 recites "at least one of the first, second, and third times is different from another of the first, second, and third times".
At least one of the first, second, and third times is different from another of the first, second, and third times encompasses two of the first, second, and third times being the same, but this contradicts the location lock being without simultaneous view of satellites".
The remaining claims are dependent upon the rejected claims.
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyrtsos (US 5,452,211 A) in view of Dayton (Flight Demonstration of Two and Three Satellite Navigation).
In regard to claim 20, Kyrtsos discloses:
obtaining a location lock without simultaneous view of satellites (Fig. 10; col. 11, lines 48-62); 
a computer (214, Fig. 2); 
a clock (col. 10, line 12; col. 11, line 13);
an Inertial Measurement Unit (IMU) in communication with the computer (212, Fig. 2);
a GNSS receiver in communication with the computer (210, Fig. 2);
wherein the computer is configured to execute software to: tag, with a first time of the atomic clock, a first pseudo-range measured by the GNSS receiver with respect to a first satellite; tag, with a second time of the atomic clock, a second pseudo-range measured by the GNSS receiver with respect to a second satellite; tag, with a third time of the atomic clock, a third pseudo-range measured by the GNSS receiver with respect to a third satellite; compute at least one relative change in position based on data measured by the IMU between the first, second, and third times; and compute an absolute location based on (i) the first, second, and third pseudo-ranges, (ii) differences between the first, second, and third times, and (iii) the at least one relative change in position (Fig. 10; col. 5, lines 41-44; col. 7, line 56 to col. 8, line 2; col. 8, lines 30-36; col. 9, lines 31-34; col. 11, line 42 to col. 12, line 44; col. 12, line 65 to col. 13, line 3) [where each time difference is Δt (col. 11, lines 45-48) and the relative changes in position are the velocities multiplied by Δt (col. 12, lines 24-39).  The time tags are used to identify the velocity determined using the IMU that corresponds to a particular pseudo-range (col. 9, lines 31-34; col. 11, lines 51-59; col. 12, lines 40-51).  That is, in the series of equations 13, 15, 16, and 17, R''E is the pseudo-range and Vx3, Vy3, and Vz3 are the x, y, and z components of the velocity at the corresponding time t3.]; 
wherein at least one of the first, second, and third times is different from another
of the first, second, and third times (Fig. 10; col. 11, lines 48-62).
Kyrtsos fails to disclose the clock being an atomic clock. 
Dayton teaches using an atomic clock to reduce the number of pseudorange measurements necessary for positioning (Abstract; Introduction; Fig. 1).
It would have been obvious to one of ordinary skill in the art to use an atomic clock as the clock in the GNSS device of Kyrtsos in order to reduce the time to determine a GNSS position by reducing the number of measurements that must be made to determine the GNSS position (e.g. from four to three).
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the GNSS position is determined faster since it is not necessary to wait until a four pseudorange measurement can be obtained.
In regard to claim 24, Dayton further teaches using the absolute time values measured by the atomic clock to compute the absolute location using no more than three measured pseudo-ranges (Abstract; Introduction; Fig. 1).
In regard to claim 25, Dayton further teaches the computing of the absolute location is further based on the elevation/altitude (Abstract; Introduction; Fig. 1).
In regard to claim 26, Kyrtsos discloses:
a computer (214, Fig. 2); 
a clock (col. 10, line 12; col. 11, line 13);
an Inertial Measurement Unit (IMU) in communication with the computer (212, Fig. 2);
a GNSS receiver in communication with the computer (210, Fig. 2);
wherein the computer is configured to execute software to: tag, with a first time of the atomic clock, a first pseudo-range measured by the GNSS receiver with respect to a first satellite; tag, with a second time of the atomic clock, a second pseudo-range measured by the GNSS receiver with respect to a second satellite; compute at least one relative change in position based on data measured by the IMU between the first and second times; and compute an absolute location based on (i) the first and second pseudo-ranges, (ii) a difference between the first and second times, and (iii) on the at least one relative change in position (Fig. 10; col. 5, lines 41-44; col. 7, line 56 to col. 8, line 2; col. 8, lines 30-36; col. 9, lines 31-34; col. 11, line 42 to col. 12, line 44; col. 12, line 65 to col. 13, line 3) [where each time difference is Δt (col. 11, lines 45-48) and the relative changes in position are the velocities multiplied by Δt (col. 12, lines 24-39).  The time tags are used to identify the velocity determined using the IMU that corresponds to a particular pseudo-range (col. 9, lines 31-34; col. 11, lines 51-59; col. 12, lines 40-51).  That is, in the series of equations 13, 15, 16, and 17, R''E is the pseudo-range and Vx3, Vy3, and Vz3 are the x, y, and z components of the velocity at the corresponding time t3.]
Kyrtsos fails to disclose the clock being an atomic clock; and an elevation measurement device other than using GNSS, and computing the relative change in position and the absolute location based on the elevation.
Dayton teaches using an atomic clock and/or an elevation/altitude measurement from an elevation measurement device to reduce the number of pseudorange measurements necessary for positioning, where the determined position will be based on the elevation/altitude (Abstract; Introduction; Fig. 1).
It would have been obvious to one of ordinary skill in the art to use an atomic clock as the clock in the GNSS device of Kyrtsos and an elevation measurement device  in order to reduce the time to determine a GNSS position by reducing the number of measurements that must be made to determine the GNSS position (e.g. from four to two).
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the GNSS position is determined faster since it is not necessary to wait until a four pseudorange measurement can be obtained.
In regard to claim 27, Kyrtsos further discloses the first and second satellites comprise the same satellite in view at each of the first and second times (Fig. 10; col. 11, line 51 to col. 12, line 51).
In regard to claim 28, Dayton further teaches using the absolute time values measured by the atomic clock to compute the absolute location using no more than two measured pseudo-ranges (Abstract; Introduction; Fig. 1).

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyrtsos and Dayton, as applied to claim 20, above, and further in view of Shamoto (US 2009/0140916 A1).
In regard to claim 21, Kyrtsos further discloses that the computer system part of a first vehicle (200, Fig. 2).
Kyrtsos and Dayton fail to teach receiving measurements from a second vehicle; and calculating a relative position between the first and second vehicles using a differential filtering process.
Shamoto teaches receiving measurements from a second vehicle; and calculating a relative position between the first and second vehicles using a differential filtering process (Fig. 1-2; ¶18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to help the driver and/or vehicle to be aware of the positions of surrounding vehicles, e.g., for collision avoidance.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the driver/vehicle is aware of the positions of surrounding vehicles.
In regard to claim 22, Shamoto further teaches the received measurements
comprise a time and wherein the calculation of the relative position between the first and second vehicles is based at least in part on the time (Fig. 2-3; ¶25; ¶27; ¶31) [where the information on the carrier wave phase includes an observation time measurement, which is exchanged between the vehicles and then used for the determination of the relative position].  In the combination, the vehicle positioning system clocks are atomic clocks for the reasons detailed in the rejection of parent claim 20.






Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyrtsos, Dayton, and Shamoto, as applied to claim 21, and further in view of Chao (US 2015/0045072 A1).
Kyrtsos further discloses odometry, using an odometer, to provide relative localization between GNSS measurements (216, Fig. 2) together with inertial measurements (212, Fig. 2 including by odometry 216 and inertial 218).
The combination fails to disclose the received measurements are acquired from at least one of visual odometry and LADAR odometry that measures the relative position between the first and second vehicles.
Chao teaches that visual odometry is a known technology for providing relative localization/relative motion tracking (¶30).
It would have been obvious to one of ordinary skill in the art to use the known technique of visual odometry to implement the unspecified odometry of Kyrtsos based on the teaching of Chao that it is a known technique for providing relative localization/relative motion tracking.

The following reference(s) is/are also found relevant:
Nieuwejaar (Aiding and Integration of a GPS Receiver), which teaches using an atomic clock and/or an elevation/altitude measurement from an elevation measurement device to reduce the number of pseudorange measurements necessary for positioning (p. 8-3, section 3.6.1; p. 8-4, section 3.8; p. 8-5, section 4.6; Fig. 6).
Levy (US 2018/0196142 A1), which teaches using an atomic clock as a clock in a GNSS device in order to prevent spoofing or jamming of timing (¶63).
Weisenburger (US 8,188,912 B1), which teaches using a non-GNSS elevation/altitude measurements to be able to determine position when fewer than the minimum number of satellites for GNSS positioning are available (col. 1, lines 8-28).
Bromley (US 2015/0338521 A1), which teaches adjusting a GNSS system clock to absolute time using a lock from the satellites (Fig. 17; ¶304; p. 28, col. 2, lines 417).
Groves (Principles of GNSS, Inertial, and Multisensor Integrated Navigation Systems), which teaches details of positioning using inertial navigation.
Wang (US 2009/0254278 A1), which teaches using GNSS and inertial sensors to identify GNSS spoofing.
Dehnie (US 2013/0002477 A1), which teaches using GNSS and inertial sensors to identify GNSS spoofing.
	Ramlall (US 20150276934 A1), which teaches a tightly integrated GPS/INS with a Kalman filter and an atomic clock (¶15).
Hunter (US 2010/0198511 A1), which teaches a relative localization system comprising gyros, accelerometers, a barometer, and a magnetometer (of which a compass is an example) (¶47).
Haykin (Adaptive Filter Theory), which teaches about Kalman filters in detail (chapter 7).
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648